DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-6 and 8-15 are pending.

Specification
The abstract of the disclosure is objected to because its length exceeds 150 words.  Correction is required.  See MPEP § 608.01(b)(I)(C).
On p. 14, in line 4, in “(8 not visible in figure 3A),” the “8” appears to be superfluous.
On p. 15, in line 3, “Figure 4AB” appears to be a misstatement of “Figures 4A and 4B.”

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 180 (e.g., p. 10, line 16).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “252” has been used to designate both “air conditioning device” (e.g., p. 13, line 25) and “air outlet” (e.g., p. 14, line 2). Likewise, 320 has been used to designate both “protruding portion” (e.g., p. 14, line 15) and opening (p. 14, line 19).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
256 (Figs. 3A, 4B), noting that “256” appears to be the intended designator for the “air conditioning device”;
322 (Fig. 3B); and
406 (Fig. 4A).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 4, 8, 10, and 12-15 are objected to because of the following informalities:  
Claim 1: In line 1, Applicant is respectfully advised to replaced “intended” with “configured,” “adapted,” or similar because the preamble suggests a further limit the structure of the device, yet the statement of an intention does not clearly have a bearing on the structure.
In lines 2-3, “at a ventilation air inlet (160) of a room or cabin, at an air inlet or an air outlet of an air conditioning device” appears to be a misstatement of “at a ventilation air inlet (160) of a room or cabin, or at an air inlet or an air outlet of an air conditioning device.”
In line 9, “lead” appears to be a typographical error for “led.” Applicant is respectfully advised that replacing “is led” with “flows” would reflect the language chosen in claim 3 (“the air flowing into the casing”).
In line 13, the “and” does not appear to be needed.
In line 17, “flow or air into” appears to be a misstatement of “flow of air into.” This error appears to be repeated in line 19.
In line 22, Applicant is respectfully advised to amend “to adapt the speed of the fan” to “to adapt a speed of the fan” since a fan speed is not previously recited nor is it inherent.
In line 23, Applicant is respectfully advised to replace both instances of “detected” to “measured” to reflect the terminology chosen for lines 16 and 18.
In lines 23-24, Applicant is respectfully advised to amend “to generate a flow of air” to “to regulate the flow of air” or similar since the fan previously is recited to be “for generating a flow of air.”
In lines 24 and 25, the claim recites, “the flow of air from the ventilation air inlet” and “the flow of air to or from the air conditioning device,” but these terms lack clear antecedence. Applicant is respectfully advised to recite “the air from” to reflect the language chosen in lines 7-9.”
In line 26, Applicant is respectfully advised to provide a comma after “device” (“device, and wherein”) to improve clarity. In addition, “wherein the casing comprising” appears to be a misstatement of “wherein the casing comprises.”
In line 27, Applicant is respectfully advised to amend “the air inlet in the casing” to “the air inlet of the casing” since there is no antecedence for an air inlet in the casing (“an air inlet . . . arranged on the air inlet side . . . of the casing,” emphasis added).
In line 28, Applicant is respectfully advised to amend “the protruding portion is adapted” to “wherein the protruding portion is adapted” or “the protruding portion being adapted” so that the claim adheres to the grammatical structure of a single sentence. See MPEP 608.01(m). Applicant is also respectfully advised to amend lines 32-33: “the first pressure sensor (200) is arranged.”
In lines 28-29, “of the room” appears to be a misstatement of “of the room or cabin.” See line 2. This error appears to be repeated in line 30.
In line 31, “the enclosed space” appears to be a misstatement of “the at least partly enclosed space.” See lines 29-30 and 33-34.
In line 32, Applicant is respectfully advised to amend the claim to remove the pronoun “it” to improve clarity.
Claim 4: In line 4, “the inlet” appears to be a misstatement of “the air inlet.”
Claim 8: In line 3, “the enclosed space” appears to be a misstatement of “the at least partly enclosed space.”
Claim 10: In line 3, “the inlet” appears to be a misstatement of “the casing air inlet.”
Claim 12: In lines 2-3, “the air inlet and air outlet is arranged” appears to be a misstatement of “the casing air inlet and the casing air outlet are arranged.”
Claim 13: Applicant is respectfully advised to replaced “intended” with “configured,” “adapted,” or similar because the statement of an intention does not clearly have a bearing on the structure of the device.
Claim 14: Applicant is respectfully advised to replaced “intended” with “configured,” “adapted,” or similar as in claims 1 and 13. In line 2, “the first sensor” appears to be a misstatement of “the first pressure sensor.”
Claim 15: Applicant is respectfully advised to replaced “intended” with “configured,” “adapted,” or similar as in claims 1, 13, and 14. Applicant is respectfully advised to amend the claim to remove the pronoun “it” to improve clarity. In line 7, Applicant is respectfully advised to amend the claim to “and wherein the first pressure sensor (200) is arranged . . .”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “filtering means” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: In line 12, it is unclear which air inlet, that of the air conditioning device or the casing, is intended. For the purposes of examination only, and in view of Fig. 1, this line will be interpreted as reciting, “a fan (152) for generating a flow of air from the ventilation air inlet.” Likewise, in the same line, it is unclear which “air outlet” is intended. For the purposes of examination only, and in view of Fig. 1, “the air outlet” will be interpreted as “the casing air outlet” (as opposed to the air conditioning device air outlet).
In lines 31-32, the claim recites, “air from the air outlet of the air conditioning device, enters the enclosed space before it continues into the air treatment device.” This appears to be consistent with the alternative embodiment described by “at . . .  an air outlet of an air conditioning device” (lines 2-3), as shown in Figs. 3A and 3B. However, this language appears to be in conflict with “at an air inlet . . . an air conditioning device” (Figs. 4A and 4B; lines 2-3), since “air from the air outlet of the air conditioning device, enters the enclosed space before it continues into the air treatment device” appears to require that the air conditioning device be upstream of the air treatment device. Therefore, for the case of “[a]n air treatment device (100; 300; 400) intended to be arranged . . .  at an air inlet . . . of an air conditioning device,” it is unclear if the limitations of “air from the air outlet of the air conditioning device, enters the enclosed space before it continues into the air treatment device” is optional. It is noted that claim 15 appears to require the condition of an air treatment device arranged upstream of an air conditioning device (“such that air from the air treatment device enters the at least partly enclosed space before it continues into the air conditioning device”). For the purposes of examination only, claim 1 will be interpreted as also reciting that air from the air treatment device enters the at the at least partly enclosed space before it continues to the air conditioning device.
Claims 2-15 are rejected because of their dependence from claim 1.
Claim 2: The term “approximately” in claim 2 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination only, the claim will be interpreted as reciting that air may be drawn into the casing by the fan in the same pace as air is entering through the ventilation air inlet or passing through the air condition device (p. 4, lines 22-31).
Claim 3: In line 3, the claim recites, “the air inlet.” It is unclear which air inlet (ventilation/casing/ air conditioning device). In view of Fig. 1, the claim will be interpreted as reciting “the ventilation air inlet.”
Claims 4-5 are rejected because of their dependence from claim 3. Claim 4 is rejected upon the same basis as claim 3.
Claim 14: It is unclear how “the air outlet side that is intended to face the air inlet of the air conditioning device” can be reconciled with “the protruding portion is adapted . . . to form an at least partly enclosed space (180) such that . . . air from the air outlet of the air conditioning device, enters the enclosed space before it continues into the air treatment device” (claim 1) (i.e., Claim 1 appears to describe Figs. 3A and 3B, while claim 14 appears to describe Figs. 4A and 4B). For the purposes of examination only, claim 1 will be interpreted as also reciting that air from the air treatment device enters the at the at least partly enclosed space before it continues to the air conditioning device.
Claim 15: The claim recites “an at least partly enclosed space.” However, the claim depends from claim 1, which recites, “an at least partly enclosed space.” It is unclear if claim 15 references the same feature. Likewise, it is unclear if “a protruding portion” references the feature of the same name in claim 1. For the purposes of examination only, the claim will be interpreted as reciting “the at least partly enclosed space.” As discussed above, claim 15 appears to require the condition of an air treatment device arranged upstream of an air conditioning device (“such that air from the air treatment device enters the at least partly enclosed space before it continues into the air conditioning device”), so the claim appears to conflict with claim 1. For the purposes of examination only, claim 1 will be interpreted as also reciting that air from the air treatment device enters the at the at least partly enclosed space before it continues to the air conditioning device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Asselbergs (US 5,489,238) in view of Fu et al. (CN106051998A, hereinafter “Fu”), and as evidenced by Boulanger et al. (US 2003/0157882 A1, hereinafter “Boulanger”).
Regarding claim 1, Asselbergs discloses a fan booster that filters air (Fig. 3; col. 1, lines 29-31) placed at a register 52 (col. 2, lines 57-58) of a room (col. 4, line 9) (i.e., an air treatment device intended to be arranged at a ventilation air inlet of a room) comprising:
a housing 12 (i.e., a casing) having a top wall 14, four side walls 16, 18, 20, and 22, and a bottom wall 24 (col. 2, lines 33-34), with air outlet openings 34, 36, 38 (col. 4, line 48) on the side walls (i.e., an air outlet side; an air outlet arranged on the air outlet side of the casing) and air inlet openings 42, 44 in the bottom wall 24 (col. 2, lines 63-64) (i.e., an air inlet side; the casing comprising an air inlet arranged on the air inlet side; such that air from the ventilation air inlet of the room . . . is led through the casing);
a filter 58 below the bottom wall 24 (col. 2, lines 63-64) for filtering air (col. 1, line 31) and a fan rotor 70 (col. 4, line 47) (i.e., an air treatment section arranged in the casing, the air treatment section comprising: a fan for generating a flow of air from the air inlet to the air outlet; and filtering means arranged such that the flow of air passes through the filtering means);
a control console 78 including a fan speed control 80 (col. 3, lines 14-15) (a control unit; wherein the control unit is configured to adapt the speed of the fan); and
a parametric skirt flange 48 which is adapted at its lower edges to surround the register 52 and form a register space 50 between the register 52 and the bottom wall 24 (col. 2, lines 55-62) (i.e., the casing comprising a protruding portion extending from the air inlet side around the air inlet in the casing, the protruding portion is adapted to enclose the ventilation air inlet of the room to form an at least partly enclosed space such that air from the ventilation air inlet of the room enters the enclosed space before it continues into the air treatment device).
Regarding the limitations of “an air treatment section arranged in the casing, the air treatment section comprising . . . filtering means,” since the filter 58 is contained within the housing 12 (Figs. 1, 3), the filter can be regarded as arranged in the casing. It is noted that the claim recites, ““an air treatment section arranged in the casing, the air treatment section comprising . . . a second pressure sensor,” yet the second pressure is depicted as outside the casing (Fig. 1), so “comprising” is interpreted broadly.
However, Asselbergs does not explicitly disclose (i) a first pressure sensor adapted to measure a first pressure in the flow of air into, or out from, the air treatment device; (ii) a second pressure sensor adapted to measure a second pressure in the room or cabin surrounding the air treatment device outside the flow of air into, or out from, the air treatment device; (iii) a control unit configured to adapt the speed of the fan, based on the detected first pressure and the detected second pressure, to generate a flow of air through the air treatment device; or (iv) the first pressure sensor is arranged to measure the pressure within the at least partly enclosed space.
Regarding (i)-(iv), Fu discloses an air conditioner (i.e., an air treatment device) having a filter screen 3 and a fan 5 that is installed in a window or on a wall (Fig. 1; [0020]). Fu teaches a fairing 1 ([0020]) at an air inlet to the device at which is mounted a static pressure detection module to monitor pressure both inside and outside the fairing ([0032]), generating pressure values that are used by a control module to control a rotational speed of a motor 9 of the fan ([0033], [0048]). Fu teaches that this system allows a fan motor to achieve a preset natural wind intensity ([0034]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Asselbergs by providing (i) a first pressure sensor adapted to measure a first pressure in the flow of air into, or out from, the air treatment device; (ii) a second pressure sensor adapted to measure a second pressure in the room or cabin surrounding the air treatment device outside the flow of air into, or out from, the air treatment device; (iii) a control unit configured to adapt the speed of the fan, based on the detected first pressure and the detected second pressure, to generate a flow of air through the air treatment device; or (iv) the first pressure sensor is arranged to measure the pressure within the at least partly enclosed space as taught by Fu because (1) Fu teaches the measurement of pressures both inside and outside a fairing (Fu, [0032]) (i.e., a first pressure in the flow of air into an air treatment device; a second pressure outside the flow of air into the air treatment device); (2) in the embodiment taught by  Asselbergs in view of Fu, the skilled practitioner would have found it prima facie obvious to place the pressure sensors on either side of the skirt of Asselbergs since the air treatment device of Asselbergs does not extend through wall like the air treatment device of Fu (i.e., a second pressure in the room surrounding the air treatment device); (3) a differential pressure sensor (Fu, [0035]) was known in the art to use separate tappings (i.e., sensors) to measure pressure differences, as evidenced by Boulanger([0022], [0025]) (i.e., first and second pressure sensors); and (4) such a system allows a fan motor to achieve a preset natural wind intensity (Fu, [0034]). 
Regarding the limitations of “a flow of air through the air treatment device corresponding to the flow of air from the ventilation air inlet to the room or cabin,” the claim also recites “the control unit is configured to adapt the speed of the fan, based on the detected first pressure and the detected second pressure.” Because the (1) the specification does not describe the nature of the correspondence, (2) flow of air through an air treatment device must necessarily correspond to the flow of air from an inlet to the air treatment device as a matter of mass balance; and (3) the air speed is recited to depend upon pressure sensor readings, which must be influenced by the flow of air from an inlet to the air treatment device, the limitations of “a flow of air through the air treatment device corresponding to the flow of air from the ventilation air inlet to the room or cabin” is considered to be satisfied by the limitations of “the control unit is configured to adapt the speed of the fan, based on the detected first pressure and the detected second pressure.” In addition, Fu teaches that air pressure outside an air treatment device affects a flow rate through an air device ([0029]: “enhance the air flow rate”), so a correspondence as claimed would have been prima facie obvious.

Regarding claim 2, Fu teaches that the device is configured so that the flow rate of the air will not be too fast when it flows in, and the flow rate fluctuation will be small when the air passes through ([0045]), so it would have been prima facie obvious to the practitioner of the teachings of Asselbergs in view of Fu to provide a control unit configured to control the speed of the fan and the flow of air such that the first pressure and second pressure are approximately equal (i.e., with a flow rate that is not too fast; with air drawn into the casing by the fan in the same pace as air is entering through the ventilation air inlet or register). It is noted that the condition of air being drawn into a casing by a fan in the same pace as air is entering through a ventilation air inlet is regarded to be a natural consequence of mass balances into and out of a system.

Regarding claim 6, Asselbergs teaches that the filter removes foreign particles from air (claim 6) (i.e., the filtering means comprises particulate matter filter media).

Regarding claim 12, Asslebergs depicts the housing or casing as comprising a box shape with six side walls (Figs. 1, 3; col. 2, lines 33-34). However, Asslebergs does not suggest an air inlet and an air outlet that are arranged in opposite side walls of the casing.
Fu teaches an air guide plate 6 arranged at an air outlet of a main body of an air conditioner/air treatment device ([0025]), arranged opposite the air inlet at the fairing 1 ([0024]). Fu teaches that with an air guide plate the user can adjust the required wind direction ([0025]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Asselbergs in view of Fu by providing an air inlet and an air outlet that are arranged in opposite side walls of the casing as taught by Fu because a configuration that places an inlet and an outlet on opposite sides can accommodate air guide plate that allows a user to adjust the required wind direction (Fu, [0025]).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Asselbergs in view of Fu, as applied to claim 1 above, and further in view of Loreth (US 2011/0171075 A1) and Mao et al. (CN106642489A, hereinafter “Mao”).
Regarding claim 3, Asselbergs in view of Fu does not explicitly disclose (i) an air treatment section that comprises an ionizing unit to ionize particles in the air flowing into the casing; or (ii) an ionizing unit arranged at an air inlet.
Regarding (i), Loreth discloses an air cleaning apparatus (Abstract; Fig. 1) comprising a fan 13 ([0015]) and a filter grille 15 ([0016]). Loreth teaches an electrostatic precipitator 12 ([0015]) that constitutes an ionization chamber ([0026]) which achieves effective separation of airborne dust ([0009]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Asselbergs in view of Fu by providing (i) an air treatment section that comprises an ionizing unit to ionize particles in the air flowing into the casing as taught by Loreth because an electrostatic precipitator can achieve effective separation of airborne dust (Loreth, [0009]).
Regarding (ii), Mao discloses a fresh air purifying device ([0002]) comprising a fan 7, a high efficiency filter 5, and an upstream (see arrows) electrostatic precipitator 3 ([00023]) nearest a fresh air outlet 13 ([0023]) (i.e, arranged at an air inlet). Mao teaches that a high efficiency filter downstream of an electrostatic precipitator can purify PM2.5 particles by as high as 99.7% ([0008]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device of Asselbergs in view of Fu and Loreth by providing (ii) an ionizing unit arranged at an air inlet as taught by Mao because a high efficiency filter downstream of an electrostatic precipitator can purify PM2.5 particles by as high as 99.7% (Mao, [0008]). 

Regarding claim 4, Loreth teaches a corona electrode 21 with an axial extent ([0017]) (i.e., an emitter electrode arranged at the center of the inlet) and a circular counter electrode/target electrode 22 ([0017]) that acts as a target electrode ([0026]), and that a particle-attracting electrode can be disposed at an ionizer casing ([0008]) (i.e., a collector electrode arranged around the air inlet).

Regarding claim 5, Mao teaches that a high efficiency filter downstream of an electrostatic precipitator can purify PM2.5 particles by as high as 99.7% ([0008]), so it would have been prima facie obvious to provide an ionizing unit that is arranged upstream from a filtering means.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Asselbergs in view of Fu, as applied to claim 1 above, and as evidenced by Spear (US 2,043,934).
Regarding claim 13, air registers were known to be placed on either a floor or a wall, as evidenced by Spear (p. 1, col. 1, lines 6-9), and Asselbergs teaches air outlet openings 34, 36, 38 on side walls of the housing (col. 4, line 48). Were the device taught by Asselbergs in view of Fu to be mounted over a wall register, one side wall would face a wall of a rectangular room, and side walls with openings at a top face and a bottom face of the device would direct a flow that is substantially parallel to that wall, so it would have been prima facie obvious to the skilled practitioner to provide such a device wherein one side wall of the casing is intended to face a wall of a room and air flow through the air treatment device is substantially parallel to the wall. 

Claim Objections
Claims 8-11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 8-11 and 14-15. The concept of an air treatment device intended to be arranged at a ventilation air inlet of a room or cabin, at an air inlet or an air outlet of an air conditioning device, the air treatment device comprising:
an air treatment section arranged in a casing comprising:
a fan for generating a flow of air; 
filtering means; 
a first pressure sensor;
a second pressure sensor; and
a control unit;
wherein the control unit is configured to adapt the speed of the fan, based on the detected first pressure and the detected second pressure, to generate a flow of air through the air treatment device, and wherein the casing comprising a protruding portion extending from the air inlet side around the air inlet in the casing, the protruding portion is adapted to enclose the ventilation air inlet of the room, or the air outlet of the air conditioning device, to form an at least partly enclosed space such that air from the ventilation air inlet of the room, or air from the air outlet of the air conditioning device, enters the enclosed space before it continues into the air treatment device, the first pressure sensor is arranged to measure the pressure within the at least partly enclosed space (claim 1); wherein
the protruding portion has at least one opening for allowing air to flow in and out from the enclosed space (claim 8) is considered to define patentable subject matter over the prior art.
the first pressure sensor is arranged in the air outlet side that is intended to face the air inlet of the air conditioning device to measure the air pressure in the space between the air outlet side and the inlet of the air conditioning device (claim 14); or 
the casing comprising a protruding portion extending from the air outlet side around the air outlet in the casing, the protruding portion is intended to enclose the air outlet of the air treatment device to form an at least partly enclosed space such that air from the air treatment device enters the at least partly enclosed space before it continues into the air conditioning device, and wherein the first pressure sensor is arranged to measure the pressure within the at least partly enclosed space between the air treatment device and the air conditioning device (claim 15).
The closest prior art is regarded to be Asselbergs (US 5,489,238), which discloses a fan booster that filters air (Fig. 3; col. 1, lines 29-31) placed at a register 52 (col. 2, lines 57-58) of a room (col. 4, line 9) comprising:
a housing 12 (i.e., a casing) (col. 2, lines 33-34);
a filter 58 below the bottom wall 24 (col. 2, lines 63-64) for filtering air (col. 1, line 31) and a fan rotor 70 (col. 4, line 47);
a control console 78 including a fan speed control 80 (col. 3, lines 14-15);
a parametric skirt flange 48 which is adapted at its lower edges to surround the register 52 and form a register space 50 between the register 52 and the bottom wall 24 (col. 2, lines 55-62).
Fan speed control using differential pressure sensors would have been prima facie obvious in view of the teachings of Fu et al. (CN106051998A) ([0032], [0033], [0048]).
However, the skilled practitioner would not have been motivated to provide an opening in the skirt/protruding portion of Asselbergs (claim 8), nor would one have found it obvious to provide an air conditioner inlet at an outlet side of the air treatment device of Asselbergs in view of Fu (claim 14), or an air conditioner device downstream of a skirt/protruding portion of Asselbergs in view of Fu (claim 15).
Claims 8-11 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772